 In the Matter of ALL STEEL WELDED TRUCK CORPORATIONandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, LOCAL 810, AFFILIATED WITH THEC. I. O.CaseNo.R32;80.-Decided December12, 1941Jurisdiction:material handling equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to accord union recognition; election necessaryUnitAppropriate for Collective Bargaining:all production and maintenanceemployees and truck drivers excluding office and clerical, engineering, super-visory employees and shipping clerks.Mr. Edward S. Foltz,of Rockford, Ill., for the Company.Mr. Charles Fane,of Rockford, Ill., andMr. Lawrence Carlst'romof Milwaukee, Wis., for Local 810.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 27, 1941, the International Union, United Automobile,Aircraft, and Agricultural Implement Workers of America, Local810, affiliated with the C. I. 0., herein called Local 810, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) a pe-tition alleging that a question affecting commerce had arisen concern-ing the representation of employees of All Steel Welded Truck Cor-poration, Rockford, Illinois, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 3, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.37 N. L. R. B., No. 84.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 4, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served on the Company and Local810.Pursuant to notice a hearing was held on November 12, 1941, atRockford, Illinois, before Lester Asher, the Trial Examiner duly des-ignated by the Chief Trial Examiner. The Company and Local 810were represented by counsel and participated in the hearing. 'Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were connnitted.The rulings are herebyaffirmed.On November 17, 1941, the parties entered into a stipulation cor-recting the transcript of the hearing.The stipulation is herebymade a part of the record of the proceeding.Upon the entire record in the case, the. Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAll Steel Welded Truck Corporation is organized under the lawsofDelaware with its principal office in Rockford, Illinois.TheCompany is engaged in the manufacturing of material handlingequ i pment, and during the year 1940 it purchased raw materialsvalued at approximately $35,000, about 12 per cent of which werereceived from sources outside the State, and during the same yearit sold finished goods amounting to approximately $100,000 in value,about 50 per cent of which were shipped to points outside the State.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft, and Agricul-tural Implement Workers of America, Local 810, affiliated' with theC. I. 0., is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn, April 22, 1941, the Board issued a Decision and Directionof Election,' and on June 6, 1941, a Supplemental Decision andOrder 2 indicating that Local 810 had failed to attain a majority'Matter of All Steel Welded Truck CorporationandInternational Union,United Auto-mobile Workers of America,Affiliated with the C.I.0, 31 N L R.B, No. 33.2Matter of All Steel Welded Truck CorporationandInternational Union, United Auto-mobile Workers of America,Affiliatedwiththe C.I.C, 32 N. L. R. B., No. 74 ALL STEELWELDED TRUCK CORPORATION523of the votes to establish itself as a bargaining representative of theemployees it now seeks to represent.Soon aftertheAprilelection an Association of employees wasformed.It had no charter or constitution.In June 1941, the As-sociation submitted to the Company a working agreement. TheCompany consented to bargain with the Association and signed anexclusive recognition contracton May 27,1941.The contract wasto remain in force for 1 year with a provision for extension fromyear to year thereafter,subject, however,to the right of either partyto terminate the agreement at the end of any yearly period bywritten notice given to the other party 60 days prior to the end ofany such year.On September 18, 1941, a majority of the employees voted to goout on strike,and on September 20 most of them joined Local 810.At a meetingon September 23, 1941,28 employees,a majority in thebargaining unit hereinafter found appropriate,and 100 per cent ofthe employees present, voted to disband the _ Association.On orabout October 14, 1941,Local 810 demanded recognition for bar-gaining purposes,which was refused by the Company.Local 810thereupon filed its petition in this proceeding and on November 3,1941, the employees voted to go back to work pending the Board'sdecision herein.Since the evidence indicates that the Association is no longer afunctioning labor organization,we find that the contract with theAssociation is not a bar to a determination of representatives.A statement of the Regional Director introduced in evidence at thehearing, and a check of membership cards madeby theTrial Examinerat the hearing shows that Local 810 represents a substantial number ofemployees in the unit hereinafter found to be appropriate.3We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.8 The Regional Director reports that there are approximately 35 employees in the unitalleged to be appropriate.Local 810 submitted 37 membership cards bearing apparentlygenuine original signatures.The Trial Examiner reported that his examination disclosedthat 29 of the cardsbore namesof employees on the Company's pay roll of November 12,1941. 524DECISIONS OF NATIONAL LABOR RELATIONS, BOARDV.THE APPROPRIATE UNITLocal 810 petitions that the unit be composed of all production andmaintenance employees and truck drivers excluding office and clerical,engineering, supervisory employees, and shipping clerks.The Com-pany agrees that the unit requested by Local 810 is appropriate, exceptthat it would include therein the one shipping clerk presently em-ployed.In addition to his shipping duties, the shipping clerk is apart-time clerical worker in the superintendent's office.Since all otherclerical employees are to be excluded from the unit, we shall alsoexclude the shipping clerk.We find that all production and maintenance employees and truckdrivers, excluding office and clerical, engineering, supervisory em-ployees and shipping clerks, constitute a unit appropriate for thepurposes of collective bargaining and that such unit will insure to theemployees the full benefit of their right to self-organization and tocollective bargaining, and'otherwise will effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Election herein, including employees who have not beenreturned to work by the Company since the termination of the strike,4subject to the limitations and additions set forth in the Direction, shallbe eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board making the following :CONOLusloNS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of the All Steel Welded Truck Corporation,Rockford, Illinois, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and truck driversexcluding office and clerical, engineering, supervisory employees andshipping clerks constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.4To date,15 men have been taken back to work,but the employer testifies that he iswilling to take back all, the 33 who signified a desire to return as rapidly as productionadvance permits ALL STEEL WELDED TRUCK CORPORATIONDIRECTION OF ELECTION525By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith All Steel Welded Truck Corporation, Rockford, Illinois, an elec-tion by secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Thirteenth Re-gion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees and truckdrivers who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during such pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, or not as yet reemployed since thestrike, but excluding office and clerical, engineering, supervisory em-ployees and shipping clerks, and those who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented for the purposes of collective bargaining by the Interna-tional Union, United Automobile, Aircraft, and Agricultural Imple-ment Workers of America, Local 810, affiliated with the C. I. O.